Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Eric Sosa, Appellant                                  Appeal from the Criminal District Court 3
                                                      of Tarrant County, Texas (Tr. Ct. No.
No. 06-13-00090-CR        v.                          1275754D).        Memorandum Opinion
                                                      delivered by Justice Carter, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Eric Sosa, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 12, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk